Citation Nr: 1516646	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-20 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable rating for residuals of a right ring finger crush injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2008 to March 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage Alaska.  Jurisdiction was subsequently transferred to the RO in Sioux Falls, South Dakota.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals VA treatment records from the Black Hills VA Health Care System (HCS) dated through July 2013 and the VA facility in Hot Springs dated through July 2014.  This has been considered by the Board in adjudicating this matter.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right ring finger disability was manifested by painful motion beginning at the gap of 1 to 2 inches between the thumb pad and fingers; ankylosis was not shown. 

2.  For the entire appeal period, the Veteran's scar of the right ring finger manifested as two linear scars- one that is 0.5 centimeters in size and another that is 2.5 centimeters in size.  The Veteran's scars of the right ring fingers have been diagnosed as painful, but not unstable.   


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a compensable rating for residuals of a  right ring finger, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5229 (2014).

2.  For the entire appeal period, the criteria for an initial rating of 10 percent Diagnostic Code 7804 for painful scars on the right ring finger are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.25, 4.27, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to an initial compensable rating for residuals of a right ring finger crush injury.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A February 2012 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in July 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  




B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, and the Veteran's statements.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran. Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in March 2012.  The Veteran has not reported receiving any recent treatment specifically for these conditions (other than at VA, records of which are in the file).  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided the clinical information necessary to adjudicate the issue on appeal.  Thus, the examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability, and therefore are an adequate basis on which to adjudicate the claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Higher Rating for Right Ring Finger; and Scar, Residual of a Crush Injury

A. Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

B.  Analysis 

The Veteran contends that he is entitled to an initial compensable rating for his service-connected right ring finger crush injury.

In this case, the RO has evaluated the Veteran's service-connected right finger disability under Diagnostic Code 5280, and scar under Diagnostic Code 7804.

The rating criteria provided for limitation of motion of the hands/fingers are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229 and 5230.

Diagnostic Code 5228 provides the rating criteria for limitation of motion of the major or minor thumb and assigns a noncompensable evaluation for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2012).   

Diagnostic Code 5229 provides the rating criteria for limitation of motion of the major or minor index or long finger and assigns a noncompensable evaluation for limitation of motion of the index finger or the long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees; a 10 percent rating requires limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2012). 

Lastly, Diagnostic Code 5230 provides noncompensable evaluations for any limitation of motion of the major or minor ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2012). 

The Veteran underwent a VA examination in March 2012.  The examiner diagnosed the Veteran with status-post (s/p) right, ring finger surgeries due to a crush injury in 2011.  The Veteran reported that in July 2010, a 45 pound dumbbell fell on his right ring finger during physical training in Afghanistan.  Since then, he has undergone two surgeries and physical training.  The Veteran complained of pain, stiffness, weakness, and limited range of motion.  He was unclear whether he had a fracture.  Range of motion testing revealed painful motion of the right ring finger beginning at gap of 1 to 2 inches between the thumb pad and finger.  With regards to functional loss, the examiner noted that the Veteran's right ring finger has less movement than normal, weakened movement, incoordination or impaired ability to execute skilled movements smoothly, and painful movement.  The examiner also found no ankylosis of the thumb or finger.

As alluded to above, only a noncompensable rating is available for limitation of motion of these fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  As such, the Veteran is in receipt of the maximum rating available under the applicable diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  Also, ankylosis of these fingers is also assigned a noncompensable rating.   Consequently, even though the Veteran is shown to have painful motion, there is no compensable rating available to assign to this symptomatology.  Accordingly, higher, compensable ratings for the ring and little fingers of each hand are not warranted.  

With regards to the Veteran's scars, he is currently rated a noncompensable rating under Diagnostic Code 7804.  

Diagnostic Code 7804 applies to scar(s) that are unstable or painful.  A 10 percent rating is warranted when there are one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  

None (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

38 C.F.R. § 4.118 (effective as of October 23, 2008).  

With regards to his right ring finger scar, the March 2012 VA examiner found two painful, linear scars that are not unstable.  The examiner noted that the first scar is located on the dorsal aspect of the middle right ring finger at 0.5 centimeters (cm) and the second scar is located on the palmar aspect of the middle right ring finger at 5.5 cm.   The examiner found that the second scar causes difficulty in flexing and extending finger due to pain.  The examiner also noted that the scar causes functional impact and provided examples of writing, gripping, and handling objects.  

As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability evaluation for painful scarring is warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118.  However, the preponderance of the evidence demonstrates that a disability evaluation in excess of 10 percent is not warranted.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Id. The record does not reflect that the Veteran has two scars that are unstable or painful.

The evidence also suggests that Diagnostic Code 7805 is not for application, as the Veteran's scars have been deemed to have no disabling effects not considered by Diagnostic Codes 7801 to 7804.  See id.  

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  However, these other Diagnostic Codes are inapplicable to the instant claim as the scars are not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See DCs 7806-7833.  In addition, the Board notes that disfigurement criteria are considered only when the scar at issue impacted the head, face or neck.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's scars of the right ring finger been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

The Veteran's symptoms include two painful, linear scar of the right ring finger with functional impact to include difficulty writing, gripping and handling objects.  A 10 percent disability evaluation is meant to compensate a Veteran for this symptomatology.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05.  In addition, a 20 percent disability evaluation is meant to compensate for three or four scars that are unstable or painful.  Id.  The rating schedule also allows for a higher disability evaluation upon a worsening of symptomatology.  See id.  Therefore, the rating criteria reasonably described the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that scarring of his right ring finger renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

The preponderance of the evidence supports an noncompensable rating for post-status right ring finger disability under Diagnostic Code 5230 and 10 percent under Diagnostic Code 7804, but no more, for the residuals of a post-status scar to the right right finger throughout the entire appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

For the entire appeal period, a compensable evaluation for residuals of a right ring finger crush injury, is denied.

An intial rating of 10 percent disability evaluation under Diagnostic Code 7804 for painful right ring finger scarring, is granted subject to the laws and regulations governing monetary awards.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


